



COURT OF APPEAL FOR ONTARIO

R. v. Opoku, 2012
    ONCA 22
DATE:
    20120113
DOCKET: M39896
Rosenberg, Simmons and Armstrong JJ.A.
BETWEEN
Her Majesty The Queen
Respondent
and
Theresa Ansaba Opoku
Applicant
Theresa Opoku, in person
Hilary Book, amicus curiae
Benita Wassenaar, for the respondent
Heard and released orally: January
    5, 2012
ENDORSEMENT
[1]

This application for special leave to appeal from the dismissal
    of an application for an extension of time which was dismissed as abandoned was
    referred to a panel of this court by Cronk J.A.
[2]

This is not a case for special leave. It does not meet the statutory
    test. The test under s. 131 is a strict one. No issue essential to the public
    interest arises in this case where the question is simply the applicants
    reason for failing to attend court. Nor is there an issue as to the due
    administration of justice, given that the applicant has another remedy, as will
    be discussed below.
[3]

We leave to another time whether there is jurisdiction under s.
    131 of the
Provincial Offences Act
to grant special leave from dismissal
    of an application for an extension of time when the application was dismissed
    on the merits.
[4]

Where the application was, as here, dismissed as abandoned, the
    remedy is an application to the Provincial Offences Appeal Court to reopen the
    application for the extension of time. On the application for leave to reopen,
    the applicant does not have to meet the strict test for special leave to appeal
    that applies in this court. Rather, it would be for the Provincial Offences Appeal
    Court to apply the appropriate factors for reopening an application for an extension
    of time. An application to reopen would not in our view violate s. 85(2) of the
Provincial Offences Act
. Accordingly the application for special leave to
    appeal is dismissed.
Signed:        M. Rosenberg J.A.
Janet Simmons J.A.
Robert P. Armstrong J.A.
Released: MR JANUARY 13, 2012